McCLELLAN, C. J. —
House bill 1247 — legislative session 1900-1901 — was a “General Revenue Rill” within the exception to the requirement of § 2, Art. 4 of the Constitution of 1875 (§45 Const. 1901): “Each law shall contain but one subject, which shall be clearly expressed in its title;” the exception therefrom being “general appropriation bills, general revenue bills, and bills adopting a Code, digest, or revision of statutes.” Being thus excepted, the title which it bore on introduction was no part of the bill. It was competent to embody in the bill any and all provisions for the raising of revenue or pertinent or germane thereto whether expressed in or covered by the title or not. The title could, therefore, be no index to the provisions of the bill, and being no part of it, the purpose of the bill must be found from the bill itself wholly apart from the caption under which it was written. Looking, as we therefore must, to the body of the bill, it is found, as we have stated, to be a general revenue bill, providing for the levying, assessing and collecting of all taxes intended thereafter to be raised for the use of the State, whether ad valorem taxes or 'taxes upon businesses or privileges, and whether by way of percentage on receipts or by way of licenses, and not at all confined to emendations of existing laws, with respect to the machinery so to speak, of the assessment and collection of taxes, as might appear to be its sole purpose if reference were had to its caption: “To provide for the more efficient assessment and collection of taxes and licenses in the State of Alabama.”
At the time of the introduction of this bill there existed, of course, a general law of the State providing for the levying, assessing and collecting of all taxes, whether upon property, or upon subjects of taxation. The purpose of this bill being to cover that entire field of legislation, its effect would necessarily have been to change and modify such existing law in all particulars of in*641consistency between the two. The bill was, therefore, essentially amendatory of the existing law, and. it is not inapt to say that its purpose was to amend the existing law. Indeed, had such bills not been excepted from the requirement as to each law containing but one subject and the clear expression of that subject in the title, this bill might well have been written under such a title as this: “To amend the revenue law of the State,” or this: ■ “To further amend the revenues laws of the State of Alabama.” Either of these titles would have adequately expressed the purpose, the subject, of the bill.
We have then a bill introduced to raise revenue for the State, providing for the imposition — levying— assessment and collection of taxes, a. general revenue bill, the necessary effect of which was to amend existing revenue laws of the State, which was intended to change such, laws, and which might appositely have been entitled : “A Bill to be entitled an Act, To amend the revenue laws of the State.” Upon its consideration by the house, it was found to be unsatisfactory to a majority of the members; and thereupon another bill was brought forward in its stead, and substituted for-it by way of amendment of it. This substitute related to the same subject— the levy, the assessment and collection of taxes — the raising of revenue. It had the same general effect upon existing laws, i. e., the substitute operated the emendation of existing laws, as did the original. An essential effect of the substitute was to change such laws in many particulars, as had been the essential effect of the original, assuming its passage. This effect, of course, resulted from the body of the bills, their provisions. In the original this result is not expressed in terms, the purpose to this end is not expressly set forth, but it is nevertheless its purpose and effect. The substitute, on the other hand, not only expresses in its title the purpose “To further amend the revenue laws of the State of Alabama,” but its provisions are in form amendatory of provisions in the existing laws. One reason for the substitute seems to have been to eliminate from the proposed act some of those provisions of existing statutes *642Which were embodied in the original bill without change. Another thing accomplished by the substitute was the elimination of some amendments proposed in the original ; and doubtless there were changes proposed by the substitute which would not have resulted from the passage of the original. But for the rest and in the.main the changes in the existing law proposed by the substitute and effected by its enactment, were the changes operated by the provisions of the original, or, rather, which would have resulted had the original been enacted, changes which it was the purpose of the original to make and which its enactment would have effected. AVhatever may have been the similitude or the difference between the original bill and the substitute in their particular provisions, however, the purpose of the two, within the meaning of section 19 of Art. IV, Const. 1875, (§ Gl, Const. 1901), was the same, viz.: to better provide for the raising of revenue, to change for its betterment the existing statutory system on that subject, and this, expressly or impliedly, by amending existing laws. Our conclusion, therefore, is that the original purpose of this bill was not changed on its passage through the house by the substitute for it which was enacted into the revenue statute, approved March 5, 1901, (Acts, 1900-1901, p. 2598) : “To amend the revenue laws of the State of Alabama,” and that, at least so far as any attack made on it in this case is concerned, it is a valid enactment. — State, ex rel. Attorney-General v. Buckley, 54 Ala. 599; Hall v. Steele, 82 Ala. 562; Stein v. Leeper, 78 Ala. 517.
Subdivision 38 of section 17 of that act provides a license tax on toll bridges as follows: “For each toll bridge, or bridges where thoroughfare tolls are charged for animals or vehicles crossing the same, when not within two miles of the corporate limits of a town or city of two thousand inhabitants, where the income is more than three hundred dollars and less -than six hundred dollars per annum, five dollars; for same where income is over six hundred dollars per annum, ten dollars; for same, in or within two miles of the corporate *643limits of any town or city of two thousand inhabitants and less than five thousand, fifty dollars; for the same in or within two miles of the corporate limits of a town or city of five thousand inhabitants or more, seventy-five dollars.”
There is no difficulty in construing this act in respect of and applying it to the facts of this case. The toll bridge here involved spans the Tennessee river between Lauderdale and Colbert counties within two miles of. Florence, a city of five thousand or more inhabitants, situated in Lauderdale county, and also within two miles of Sheffield, a city of between two and five thousand inhabitants, situated in the county of Colbert. The license tax for the state is .seventy-five dollars because there is a city of five thousand or more inhabitants within two miles of the bridge. To say that the tax would be fifty dollars because there is a city of two or more but less than five thousand inhabitants also within two miles of the bridge at its other end, would be to say that there must be two cities of five thousand or more inhabitants within two miles, respectively, of the bridge’s ends before the maximum could be imposed, and further that if there is a city of five or more thousand inhabitants at one end of the bridge or within two miles of it, and no town or city of two thousand inhabitants at the other end, not more than ten dollars could be imposed. The statute contains no such conditions. The only condition to liability for the maximum tax resting on propinquity to cities is that the bridge shall be in or within two miles of the corporate limits of a town or city of five thousand inhabitants or more, and when this condition is filled, as it is here by the proximity of Florence, it is immaterial- what the population of Sheffield is, or whether there had been any other town in the neighborhood. Nor is it of any consequence that the bridge is partly in each of the two counties. The State -collects biit one license tax and issues but one license; and it is not concerned whether this tax is paid in Lau-derdale or in Colbert county nor whether the license is issued through the probate judge of the one or the other. The amount of the tax is the same in either case, being *644determined by tlie proximity of Florence though, the license should be issued in Colbert county.
Nor is there any practical difficulty growing out of the imposition of the county tax. That is a percentage upon the State tax collected in the county. When the state license tax is collected in Lauderdale county, as it was in this case, it is the Lauderdale county tax that is su-peradded. If the state tax should be collected through the probate judge of Colbert county, the additional tax imposed by the commissioners of that county would be collected along with the state tax, and Lauderdale county would receive nothing. The county levy, in other words, is a mere appendage to the state levy, and when the state’s levy may be paid in either of two counties, this apj)endage must be paid in the county where the state levy is paid.
The fact that a railway bridge is superimposed upon this toll bridge is unimportant. It is, nevertheless, in' ev&y feature a toll bridge within the terms and intent of the statute for the circumstance that the structure has a second deck or story which carries appellant’s railway. This tax is not on the bridge as property and the. analogy suggested by appellant’s counsel to taxation of one story of a house and not others does not impress us. The other analogy suggested by appellee’s counsel of the taxation of the business carried on in one story of a house though the business carried on in other parts of the house is not taxed, is quite apposite.
The insistence that this business of keeping a toll bridge cannot be taxed because such a bridge is a part of the structure which carries trains engaged in interstate commerce is equally without merit. Without considering the broader question as.to the State’s competency to levy taxes in respect of interstate commerce, it wiirsuffiee to say that the passage of vehicles and animals forth and back across the Tennessee^ river between Colbert county in this State and Lauderdale county,, also in this State, cannot be contorted into any semblance to interstate commerce.
The further contention that because this toll bridge *645is on the right of way bf the railway this tax cannot be imposed would be sound if it were the law that the business of retailing liquors in a house on the right of way of a railway could be carried on without let or license by the State authoritybut that is not the law.
A corporation haying no authority under its own charter to acquire and exercise the rights, powers and franchises of another corporation or to carry on the business of such other corporation, does not succeed to such rights, powers and franchises by purchasing the property of the other company, though it be the whole of such property employed, .by that company in carrying on the business it was chartered to engage in. Appellant is, therefore, not aided in this case by the fact that it purchased this bridge property from the Florence Bridge Company,
Affirmed.